Auglaize App. Nos. 2-04-37 and 2-04-38,161 Ohio App.3d 726, 2005-Ohio-3235. This cause is pending before the court as an appeal from the Court of Appeals for Auglaize County.
IT IS ORDERED, sua sponte, that the stay of briefing is dissolved, and this cause is no longer held for the decision in 2004-1735, Sharonville v. Am. Employers Ins. Co., Hamilton App. No. C-030905, 158 Ohio App.3d 576, 2004-Ohio-4664.
IT IS FURTHER ORDERED by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Auglaize County and that briefing shall proceed in accordance with S.Ct.Prac.R. VI.